MEMORANDUM **
Tjandani Amin, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
The record does not compel the conclusion that Amin produced evidence sufficient to establish past persecution. See id. at 481 n. 1, 112 S.Ct. 812; see also Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003) (finding that petitioner did not suffer past persecution, although she was pushed, teased, bothered, discriminated against and harassed, because she never suffered any significant physical violence). Further, substantial evidence supports the IJ’s conclusion that Amin failed to establish she had a well-founded fear of future persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995); see also Lolong *709v. Gonzales, 484 F.3d 1173, 1179-81 (9th Cir.2007) (en bane).
Because Amin failed to meet the lower standard of proof required to establish eligibility for asylum, she necessarily failed to show that she is entitled to withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
In her opening brief, Amin fails to address, and therefore has waived any challenge to, the IJ’s denial of CAT protection. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.